Citation Nr: 1754129	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  15-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of a broken right wrist (right wrist disability).

5.  Entitlement to service connection for a prostate condition.

6.  Entitlement to an evaluation in excess of 10 percent for lumbosacral myofascial syndrome (low back disability), to include whether separate ratings are warranted for right and left lower extremity radiculopathy.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to November 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2017 the Veteran testified before the undersigned Veteran's Law Judge (VLJ) in a videoconference hearing.  A transcript of that hearing has been associated with the record.

The question of entitlement to a separate evaluation for bilateral lower extremity radiculopathy has been raised by the record based on objective findings supporting a diagnosis of left lower extremity radiculopathy noted in the August 2017 private clinical evidence, as discussed below.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's higher rating claim for lumbar spine disability, it has been listed on the title page of this decision.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5242, 5243, Note (1).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension; a right wrist disability and a prostate condition; and increased rating for a low back disability, to include separate evaluations for right and left lower extremity radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, tinnitus was incurred in active service.

2.  Bilateral hearing loss is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A.  Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran has stated, including through testimony before the undersigned, that his tinnitus begun in service and that he has experienced it ever since.  The specific event cited as the cause was a rapid decompression incident that the Veteran experienced on a KC-135 aircraft.  The Veteran provided that he began to experience ringing in his ears following the event and that multiple flight surgeons told him that it could not be treated and would eventually cease.

The Veteran currently has a diagnosis by the VA of tinnitus.  At issue is whether it is related to service.  The Veteran's military occupation specialty in the Air Force was as a Security Police Staff Officer and Wing Recon Staff Officer.  

The Veteran underwent a VA audiological examination diagnosing him with tinnitus in October 2012.  The Veteran's reported that his onset had been "about 40 years ago."  No etiological opinion was rendered because the VA examiner noted that the claims file was not presented for review in conjunction with the examination.  In November 2012 the examiner rendered an addendum opinion stating that the Veteran's tinnitus was less likely than not etiologically related to his service because there were no hearing loss or permanent significant hearing threshold shifts documented while on active duty and no in-service reports of tinnitus.  Ultimately the examiner attributed the Veteran's tinnitus to his development of bilateral hearing loss.

In July 2017 the Veteran testified before the undersigned VLJ.  Regarding the etiology of his tinnitus the Veteran stated that the onset came after his the decompression incident on the KC-135.  He also affirmed that he has continued to have ringing and other noise in his ears over the last 40 years.  The Veteran also testified regarding the other in-service noise exposure he experienced, often without the benefit of proper hearing protection.  He identified jet engine noise that he was exposed to on the flight line and onboard aircraft in his duties as a Wing Recon Staff Officers, as well as the small arms fire noise he was exposed to during training and qualifications for his duties as a Security Police Staff Officer.  Furthermore, there is no evidence of any significant post-service noise exposure, recreational or occupational.  

The Veteran is competent to report what he experiences.  The Veteran has offered competent and credible evidence that he experienced ringing in his ears in service, was exposed to loud aircraft noise and small arms fire without effective hearing protection, and had no post-service excessive noise exposure.  The Board finds the opinion of the October 2012 VA examiner to be less probative as the fact that the separation examination did not note complaints of tinnitus is not solely dispositive of the Veteran's claim.  Similarly the examiner attributes the Veteran's tinnitus to his bilateral hearing loss which, as stated below, is attributable to service.  What is left is competent, credible evidence from the Veteran of service onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, service connection for tinnitus is warranted.

B.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The results of the Veteran's audiological examination pure tone thresholds, in decibels, at the time of entrance to active duty were as follows: 


500
1000
2000
3000
4000
R
-10
-10
-5
0
10
L
5
-5
-5
0
-5

Because this exam was conducted prior to October 31, 1967 the VA must convert the ASA units to ISO units. The converted pure tone thresholds, in decibels, are:


500
1000
2000
3000
4000
R
5 
0
5
10
15
L
20
5
5
10
0

The examiner who conducted the enlistment examination indicated no defects at the time of enlistment.  Therefore, for VA purposes the Veteran did not have a hearing loss disability that existed prior to service.  The Veteran's service treatment record (STRs) reflect several periodic audiological examinations documenting shifts in the pure tone thresholds indicating progressive worsening of the Veteran's hearing.  At the time of the Veteran's retirement and separation the results of the Veteran's audiological examination pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
R
10 
10
10
15
10
L
5
5
5
5
15

A note on the Veteran's retirement physical stated that there was "hearing loss secondary to flight line noise, no treatment required."

Post-treatment VA and private medical records indicate that the Veteran had deteriorating bilateral hearing.  In October 2012 the Veteran underwent a VA examination for bilateral hearing loss.  The results of the audiological examination pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
R
35 
50
65
80
90
L
25
25
30
45
45

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 92 percent in the left ear.  The examiner indicated that the Veteran had bilateral sensoneurial hearing loss.  The examiner did not provide an opinion regarding etiology and noted that it was due to the fact that the Veteran's claims folder was not available for review.

An addendum opinion including an etiology opinion for bilateral hearing loss was rendered in November 2012.  The examiner noted the in-service audiograms and provided that they showed instances suggesting "a flat hearing loss for either ear."  The examiner also noted that the audiograms conducted at the time of the Veteran's retirement documented hearing within normal limits.  The examiner acknowledged the note on the separation examination indicating hearing loss due to flight line noise but stated that he was "unsure why this comment is present on the separation exam as all hearing thresholds were documented as fully within normal limits on that exam."  Therefore, the examiner rendered the opinion that the Veteran's bilateral hearing loss was less likely than not caused by or the result of his military noise exposure.

In July 2017 the Veteran testified before the undersigned VLJ.  Regarding the etiology of his bilateral hearing loss the Veteran stated that he first noted a worsening of his hearing after his the decompression incident on the KC-135 and subsequent ringing in his ears.  The Veteran identified that his STRs noted hearing loss due to flight line noise exposure.  The Veteran also testified regarding the other in-service noise exposure he experienced, often without the benefit of proper hearing protection.  He identified jet engine noise he was exposed to on the flight line and onboard aircraft in his duties as a Wing Recon Staff Officers, as well as the small arms fire noise he was exposed to during training and qualifications for his duties as a Security Police Staff Officer.  Furthermore, there is no evidence of any significant post-service noise exposure, recreation or occupational.  

The Veteran has been diagnosed with bilateral hearing loss for VA purposes.  While his separation examination audiogram reveals hearing within normal limits there is a notation that the Veteran had hearing loss due to flight line noise exposure.  The Veteran's STRs do reveal some shift in hearing thresholds through multiple in-service audiograms.  Additionally in-service acoustic trauma has been conceded and there is no significant post-service noise exposure.  The Veteran is competent to describe what he experiences and has presented competent and credible evidence regarding his experience with hearing loss during and since service.  The Board finds the opinion of the October 2012 VA examiner to be less probative as the fact that the separation examination did not show a significant threshold shift that occurred in-service is not solely dispositive of the Veteran's claim.  Further, the examiner did not give any rationale for dismissing the notation at separation of hearing loss due to flight exposure.  What is left is competent, credible evidence from the Veteran of service onset of bilateral hearing loss.  Therefore, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.



REMAND

I.  Service Connection Claims.

The evidence of record indicates that the Veteran has not been afforded VA examinations for his service connection claims for hypertension, right wrist disability, and a prostate condition.  The Veteran's post-service VA and private treatment records indicate that he has a current diagnosis of hypertension and an enlarged prostate.  The Veteran testified before the undersigned VLJ in July 2017 2017 that he was treated for hypertension during service and that we was ordered on bedrest for four days "about a month" before he retired due to his blood pressure reaching 210/120.  In correspondence dated January 2015 the Veteran indicated that his hypertension became acute in 1981 while attending the Air War College where he was placed on bed rest for six days.

The Veteran also testified that in 1965-1966, when he was stationed at Lockbourne Air Force Base, he underwent a sigmoidoscopy due to rectal bleeding and was diagnosed with an enlarged prostate.  The Veteran has raised the contention that his medical records from service appear incomplete.  The Veteran has also stated he sought treatment for hypertension immediately following separation from service at St. Joseph's Hospital in Houston, Texas.

The record reflects treatment records for hypertension from St. Joseph's Hospital but do not contain records from the period identified by the Veteran.  The Veteran has questioned why these records were not associated with his claims file.  Therefore, on remand the Veteran should also be asked to identify outstanding records from St. Joseph's regarding his hypertension treatment following separation from active service and all attempts must be made to obtain these records.

As there also appear to be outstanding VA treatment records in VA's constructive possession, the remaining claims must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Specifically, attempts must be made to obtain any outstanding STRs from 1965-1966 timeframe when the Veteran was stationed at Lockbourne Air Force Base and shortly before the Veteran's separation from active duty during his time at the Air War College.

The Veteran seeks entitlement to service connection for the residuals of a right wrist fracture.  The Veteran's STRs indicate that the Veteran suffered a right metacarpal fracture as a result of an in-service fall.  

The Veteran stated that he has had continual right wrist pain in the area that he injured in his fall.  In December 2014 the Veteran underwent a VA examination for his right hand.  The examination results indicated that the Veteran had degenerative or traumatic arthritis in his right hand in multiple joints.  This was supported by X-ray imaging results which documented moderate degenerative changes at the third metacarpophalangeal joint with severe joint space narrowing on the radial aspect of the joint with metacarpal head osteophyte formation.  In an addendum opinion to the December 2014 examination the VA examiner noted that the Veteran did have a fifth metacarpal fracture in-service and that the Veteran's residual pain "would be as likely as not related to the healed metacarpal fracture as well as the noted degenerative changes."  Regarding the degenerative changes, however, the examiner stated they were "more likely than not age/attrition related changes and less likely than not related to the healed metacarpal fracture."  As such, the examiner ultimately opined that "it would be mere speculation for this examiner to attempt to separate the Veteran's pain complaints due to degenerative changes vs the metacarpal fracture."  The Veteran's claims file was not available for review to the examiner.

In July 2017 the Veteran testified before the undersigned VLJ that the current residuals he experienced manifested as wrist pain, decreased range of motion, tingling with tightness and looseness in the fingers, and decreased gripping power.  In August 2017 the Veteran submitted a private medical opinion from Dr. J.M. from Mansfield Medical Group.  Dr. J.M. provided that the Veteran's chronic wrist pain was "related to osteoarthritis from a previous fracture."  

The record contains conflicting evidence regarding the existence of a current disability attributable to residuals of the Veteran's in-service right fifth metacarpal fracture.  As such the Board finds that a new examination is necessary to determine the current manifestations of residuals of the in-service right metacarpal fracture and entitlement to service connection. 

II.  Higher Evaluation/Separate Evaluation

The Board finds that further examination is necessary to fully adjudicate the Veteran's claims for entitlement to a higher evaluation for his service-connected low back disability and entitlement to separate evaluations for bilateral lower extremity radiculopathy.  The Veteran's last VA examination of record for his lumbar spine was conducted in December 2014.  In addition to providing range of motion test results the examiner provided that the Veteran experienced lumbar spine flare-ups one to two times per week, with a mild to moderate severity, and varied duration up to two days.  The examiner did not make any estimation of additional range of motion loss during flare-ups.  The Veteran submitted a private examination in August 2017.  The examination results included range of motion test results and endorsed the existence of flare-ups.  However, the examiner also made no attempt to quantify any functional loss during flare-ups in terms of additional degrees of limitation of motion, beyond stating that the Veteran was not currently having a flare-up.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the Veteran provided the private physician with a VA disability benefits questionnaire (DBQ) although the entire DBQ was not filled out and the physician indicated that some of the tests were not completed.  Therefore, the examinations to date are inadequate for rating purposes. 

Regarding the separate evaluations for lower extremity radiculopathy the medical evidence of record is conflicted.  The August 2017 Disability Benefits Questionnaire (DBQ) completed by a private examiner is internally inconsistent as to whether radiculopathy symptoms are present in both legs or only the left leg, and to what degree of severity the Veteran's radiculopathy symptoms manifest.  As the examination regarding the Veteran's low back disability will impact upon the outcome of the claims for separate evaluations for lower extremity radiculopathies, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain and associate with the claims file complete STRs regarding the Veteran, specifically from 1965-1966 period at Lockbourne Air Force Base and before separation from service to include his time at the Air War College.

2.  After securing the necessary release, take all appropriate action to obtain outstanding records regarding treatment for hypertension from St. Joseph's Hospital in Houston, Texas for the years prior to 1997, specifically immediately following the Veteran's separation from service. 

3.  Thereafter, schedule the Veteran for the appropriate VA examinations to determine the nature and likely etiology of his diagnosed hypertension and prostate condition.  The claims file and all pertinent records must be made available to the examiner for review.  Following the examination and review of the record, the examiner should specifically address the following questions:

a.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is causally related to the Veteran's service?

b.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's prostate condition is causally related to the Veteran's service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4.  Schedule the Veteran for the appropriate examination to determine the nature and likely etiology of the residuals of the in-service right fifth metacarpal fracture.  The entire record, including this remand, must be should be made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

a.  Identify any current disability attributed to the residuals of the Veteran's in-service right fifth metacarpal fracture.  The examiner must specifically comment on the noted arthritis in the Veteran's right hand. 

b.  If the Veteran has a current disability, to include arthritis, manifested as a residual of the in-service fracture, is the disability at least as likely as not (a 50 percent or greater probability) related to service? 

In providing these opinions, the examiner should specifically consider and discuss as necessary the Veteran's complaints of wrist pain, decreased wrist range of motion, finger stiffness, decreased grip strength, and the July 2017 private opinion of Dr. J.W. stating that the Veteran "has chronic wrist pain related to osteoarthritis from a previous fracture." 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

5.  Schedule the Veteran for the appropriate VA examination to determine the severity of his service-connected low back disability.  Copies of all pertinent records should be forwarded to the examiner for review. All indicated testing should be carried out and the results recited in the examination report.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the lumbar spine disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner identifies radiculopathy in either lower extremity, the specific nerve should be identified and the level of severity described.  The examiner should consider, and discuss as necessary, the August 2017 DBQ.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  The Veteran and his representative must be provided an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


